Citation Nr: 0634895	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  98-04 938A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a dental disability, 
claimed as secondary to the service-connected duodenal ulcer 
and/or service-connected headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from October 1980 to February 
1981 and in the Persian Gulf from October 1990 to May 1991.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

In January 2000, the Board remanded the issues of service 
connection for joint pain manifested by finger swelling, 
which was claimed due to an undiagnosed illness, and 
entitlement to a disability rating in excess of 10 percent 
for duodenitis, with ulcer to the RO for additional 
development.  The January 2000 decision also granted service 
connection for right knee chondromalacia and pes planus.  The 
veteran disagreed with the initial noncompensable ratings 
assigned for those disabilities.  In an April 2002 rating 
decision, the RO denied service connection for a dental 
disability, claimed as secondary to the service-connected 
duodenitis or headaches.  

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge, sitting in Jackson, 
Mississippi in June 2003.  A transcript of the testimony has 
been associated with the claims file.  

In February 2004, the Board remanded the case for additional 
development.  

In a May 2005 decision/remand, the Board denied all issues on 
appeal except for the issue of entitlement to service 
connection for a dental disability, which was remanded to the 
RO again for further development.  

The case has been returned to the Board for further appellate 
review, and the only remaining issue in appellate status at 
this time is entitlement to service connection for a dental 
disability, claimed as secondary to the service-connected 
duodenitis with ulcer and/or vomiting due to medications 
taken to control the service-connected headache pain.


FINDING OF FACT

The veteran did not suffer dental trauma during service, and 
there is no competent medical evidence of record that links 
the veteran's multiple missing teeth and dental caries to her 
service-connected duodenal ulcer disability, service-
connected headache disability, or to any treatment or 
medication for those disabilities.  


CONCLUSION OF LAW

The veteran's current dental conditions of nonrestorable 
dental caries and multiple missing teeth are not due to in-
service dental trauma and they are not proximately due to or 
the result of a service-connected disability or otherwise 
aggravated thereby.  38 U.S.C.A. § § 1110, 1131, 5102, 5103, 
5103A (West 2002); 38 C.F.R. § 3.303, 3.310, 3.381 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim, in accordance with 38 C.F.R. § 
3.159(b)(1).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a adequate notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable AOJ decision on a claim for VA benefits.  
In the present case, this was not done.  However, as 
discussed below, the Board finds that the duty-to-assist 
notification provided to the veteran was adequate.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VA's duty to notify (38 U.S.C.A. § 
5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the notice requirements have been 
satisfied in this matter, as discussed below.

In letters to the veteran dated February 2001, June 2002, 
February 2004, March 2004, May 2005 and August 2006, the RO 
informed the veteran of its duty to assist him in 
substantiating his claims, and the effect of this duty upon 
his claims.  In addition, the veteran was advised, by virtue 
of a detailed March 2003 statement of the case (SOC) and 
December 2004 and June 2006 supplemental statements of the 
case (SSOCs) issued during the pendency of this appeal, of 
the pertinent law, and what the evidence must show in order 
to substantiate his claims.  We therefore find that 
appropriate notice has been given in this case.  Further, the 
claims file reflects that the SSOCs contained the new duty-
to-assist regulation codified at 38 C.F.R. § 3.159 (2006).  
See Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  As 
the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.

The Board concludes that the notifications received by the 
veteran adequately complied with VA's duty-to-assist and 
subsequent interpretive authority, and that he has not been 
prejudiced in any way by the notice and assistance provided 
by the RO.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993); VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  
Likewise, it appears that all obtainable evidence identified 
by the veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of duty-to-assist 
notice by the RO constituted harmless error.  See also Conway 
v. Principi, 353 F.3d 1359, 1374 (2004), holding that the 
Court of Appeals for Veterans Claims must "take due account 
of the rule of prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims.  The Board, 
therefore, finds that no useful purpose would be served in 
remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
veteran.  The Court of Appeals for Veterans Claims has held 
that such remands are to be avoided.  See Winters v. West, 12 
Vet. App. 203 (1999) (en banc), vacated on other grounds sub 
nom.  Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Since the claim for 
service connection are being denied, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran.  The Board is 
mindful, however, that the RO did, in fact, send a separate 
letter to the veteran in August 2006 which contained proper 
notice with regard to initial rating and effective date.  

II.  Service Connection

The veteran seeks service connection for a dental disability, 
claimed as secondary to the service-connected duodenitis 
and/or headaches.  The veteran maintains that her medications 
taken for migraine headaches caused her to vomit, which in 
turn, caused rampant caries and loss of teeth.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2006).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2006).  In 
addition, service connection may also be granted for 
disability which has been aggravated by a service-connection 
disease or injury.  Allen v. Brown, 7 Vet. App. 439 (1995).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2006).

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2006).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The veteran has never suggested that she suffered dental 
trauma during service.  Rather, the veteran contends that her 
dental disability, i.e., multiple missing teeth and multiple 
nonrestorable dental caries, are the result of her service-
connected duodenal ulcer and/or the medications she has to 
take for the treatment of her service-connected headaches.  
Consequently, the veteran maintains that service connection 
for dental disability is warranted on a secondary basis.

An August 1997 VA dental examination noted the veteran's 
complaints of sore gums, which she stated began after her 
return from the Persian Gulf.  The veteran complained that 
her teeth were sensitive to cold, sweets, and that they hurt 
when she had a headache.  There was no displacement of the 
mandible on closure and the occlusion was stable.  There was 
no soreness or tenderness of the extra-oral or intra-oral 
muscles of mastication on palpation.  There were no scars in 
and around the maxilla and the mandible.  

At a January 2001 VA dental examination, the veteran reported 
that her teeth became very sensitive in July 2000.  The 
veteran admitted to frequent nausea and vomiting and she felt 
that her migraine medication damaged her teeth because it 
caused her to vomit.  There was no loss of oral or perioral 
tissues other than the teeth or the peridontium.  The missing 
replaceable teeth were #'s 2, 12, 14, and 15.  The 
nonreplaceable missing teeth were #'s 1, 16, 18, 30 and 32.  
There were restorable dental caries on teeth #'s 3, 4, 5, 7, 
8, 9, 11, 13, 19, 20, 21, 24, 25, 26, 27, 28, 29 ad 31.  
There were no prosthetic devices present.  The veteran had 
good oral hygiene with mild localized gingival recession.  
There was minimal gingivitis present.  There was no other 
bone loss.  Radiographic findings indicated rampant dental 
caries of most of the remaining dentition and a previous 
endodontic treatment of tooth #10.  In 1997, the veteran was 
found to be caries free.  Poor oral hygiene was not a 
contributing factor to the veteran's rapidly deteriorating 
dental caries condition.  

A May 2001 memorandum from the veteran's private dentist 
noted that the veteran had received extensive dental work at 
his office including extractions, carries removal, and 
restorations with fillings and/or ceramo-metal restoration.  
She initially presented with generalized rampant decay 
occurring primarily at the gingival margin.  The dentist also 
noted that the veteran was taking Neurontin, which listed as 
side effects vomiting and gingivitis.  The examiner indicated 
that those side effects could have been the reason for the 
high incidence of tooth decay.  

An October 2002 VA examination noted that the veteran was 
found with significant enamel erosion of numerous teeth 
during examination of January 2001.  She also had a number of 
carious teeth at that time.  The examiner noted that enamel 
erosion may have been caused by persistent vomiting over a 
long period of time.  That was called chemical erosion and 
was the result of the low pH of the gastric contents.  Dental 
caries was a microbiologic process caused by lack of control 
of bacterial plaque on the teeth.  The examiner indicated 
that a determination could not be made as to the extent or 
the cause of the veteran's vomiting.  She had extensive 
dental restorative treatment following her examination of 
January 2001.  

A March 2003 VA dental report/examination indicates that the 
veteran had new dental caries and lesions on teeth #'s 7 and 
26.  The veteran reported that she continued to experience 
symptoms of gastroesophageal reflux disease, and the examiner 
noted that gastroesophageal reflux disease was a risk factor 
for dental caries, because of the acid that tended to build 
up in the mouth.

At an April 2004 VA gastrointestinal examination, the veteran 
complained flare-ups from her ulcer 4 to 5 times per month, 
manifested by symptoms of nausea, inability to eat, 
epigastric dull cramping pain, increased flatus, increased 
belching, and occasional diarrhea.  Mylanta and Gaviscon 
helped.  The veteran also reported indigestion and heartburn 
described as burning in the chest and belching.  She reported 
no history of vomiting, and only a little reflux.  She had no 
hematemesis and had not noticed any melena.  Abdomen was flat 
without organomegaly or masses.  She had mild tenderness in 
the epigastric area.  There was no rebound tenderness.  Bowel 
sounds were normoactive.  CBC revealed no anemia.  Upper GI 
series revealed mild irregularity of the duodenal bulb, 
consistent with duodenitis.  There was no duodenal ulcer 
seen.  Esophageal mucosa appeared normal, and there was no 
evidence of gastroesophageal reflux.  Gastric folds were 
normal.  The diagnosis was duodenitis with previous duodenal 
ulcer disease.  The examiner noted that the veteran had only 
mild symptoms, and upper GI revealed mild irregularity of the 
duodenal bulb consistent with duodenitis; however, there was 
no duodenal ulcer seen.  

A January 2005 memorandum from the veteran's private dentist 
noted that the veteran was taking repeated doses of 
Gabapentin, which could cause Xerostonin ( a low salivary 
flow), which could lead to dental caries, dry throat, and 
dental abnormalities.  

At a VA dental examination in August 2005, the veteran 
reported a history of duodenitis, migraine headaches, and 
depression.  She presented with complaints of sensitive teeth 
and dental fillings which kept coming out.  Additionally, 
extensive restorative dental treatment as well as recurrent 
decay and defective restorations.  There was periodontal 
pocketing greater than 3 mm around tooth #3.  There was heavy 
plaque on the pontics of teeth #'s 29 and #30.  No functional 
impairment, no loss of motion, and no loss of masticatory 
function could been seen.  Teeth #'s 1, 2, 12, 14, 15, 16, 
17, 18, 29, 30, and 32 are missing Teeth #'s 12, 29 and 30 
have been replaced by fixed bridge work.  Anterior incisor 
range was 37 mm.  Right lateral excursion was 7 mm, left 
altera excursion was 3 mm.  There was no loss of bone of the 
maxilla, mandible or palate.  The diagnosis was caries and 
missing teeth.  The examiner could not determine the cause as 
to why the teeth have been extracted in the past.  There was 
no loss of substance of the body of the maxillar or mandible.  
The examiner could not state whether vomiting played a role 
in causing dental caries and tooth loss.  

In an April 2006 addendum, the examiner noted that he did 
review the veteran's claims file; however, he could not 
determine that the cause of the extractions and caries was 
due to the service-connected duodenitis, migraines, or any 
medications for these conditions without resorting to mere 
speculation or guessing.  The examiner explained that the 
cause of caries and extractions are generally multifactorial; 
hence, to single out a single etiology would be resorting to 
speculation.  

Thus, in sum the medical evidence in this case notes that the 
veteran has multiple missing teeth and dental caries.  While 
VA and private doctors have stated that it is certainly 
possible that excessive vomiting may cause dental conditions 
from which this veteran suffers, no medical expert has 
provided an opinion stating that it is at least as likely as 
not that the veteran's dental condition was proximately due 
to, or the result of, or made worse by, any of the veteran's 
service-connected disabilities.  

There is no evidence of record, other than the veteran's 
contentions, that her current dental condition is related to 
any disease or injury incurred in or aggravated by service, 
or that it is proximately due to, or the result of, any 
service-connected disability.  As the veteran is not a 
medical expert, he is not competent to express an 
authoritative opinion on this issue.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91 
(1993).

Furthermore, the veteran's subjective complaints of excessive 
vomiting and reflux are not supported by the objective 
findings.  Specifically, at her VA gastrointestinal 
examination in April 2004, CBC revealed no anemia.  Upper GI 
series revealed mild irregularity of the duodenal bulb, 
consistent with duodenitis.  There was no duodenal ulcer 
seen.  Esophageal mucosa appeared normal, and there was no 
evidence of gastroesophageal reflux.  In addition, the 
veteran reported no history of vomiting, and only a little 
reflux.  This is in contrast to her complaints at dental 
examinations of consistent vomiting and reflux.  

After consideration of the entire record and the relevant law 
and cases, the Board finds that the veteran's dental 
disorders are not related to the service-connected ulcer 
disability or headaches, in that the service-connected ulcer 
disability, headache disability, and treatment thereof did 
not cause or aggravate any dental disorder.  While it is 
apparent that the veteran does suffer from dental pathology, 
the medical evidence of record as a whole supports the 
proposition that there is no etiological relationship between 
the origin and/or severity of the veteran's current dental 
problems and the duodenal ulcer disability.  Importantly, no 
medical professional has been able to state that a 
relationship, as likely as not, exists between the veteran's 
dental disability and her service-connected ulcer and/or 
headache disabilities and/or treatment thereof.  In fact, no 
medical expert has stated that any such relationship is 
anything more than a mere possibility.  This does not equate 
to a 50 percent or higher likelihood, the level of certainly 
necessary before a grant of service connection may be 
established.  Furthermore, the medical evidence of record 
does not support the conclusion that the veteran's dental 
pathology has been aggravated or caused to worsen by the 
appellant's service-connected disabilities.

Therefore, the preponderance of the evidence is against the 
secondary service connection claim.  The Board accordingly 
concludes that the veteran's claim for service connection for 
a dental disorder, to include missing teeth and nonrestorable 
teeth due to caries, as secondary to his service-connected 
disabilities must fail.  Thus, after a careful review of the 
record, the Board finds that the preponderance of the 
evidence service connection.  In reaching this decision the 
Board has considered the doctrine of reasonable doubt.  
However, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  38 
U.S.C.A. § 5107(b) (West 2002), 38 C.F.R. § 4.3 (2006).  


ORDER

Service connection for a dental condition is denied.  



____________________________________________
CHERYL. L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


